DETAILED ACTION
This Office Action is in response to a Non-Final, filed 08/18/2022, on the application that was filed on 06/10/2020. Claims 1-8 and 13-14 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicant’s Claim Amendments of that was received on 08/18/2022 of showing the limitation features of claim 12 is persuasive due to cancelling the claim. The drawing objection cited in the last office action (mailed on 05/24/2022) is withdrawn.

Response to Arguments and Amendments
Applicant’s Claim Amendments (filed on 08/18/2022) cancelling claim 12 to resolve the confusion in the limitation, with respect to the 112(b) rejections cited in the last office action (mailed on 05/24/2022), is persuasive. The 112(b) rejection of claim 12 is withdrawn. 
However, Applicant’s Arguments/Remarks filed on 08/18/2022 with respect to the 103 rejection of claim 1 has been fully considered but it is not persuasive. 
Applicant fails to mention on page 7 that Seon indicates in ¶[0002] that thermosetting containing alkyl base silane coupling agent has excellent adhesion to metal in accordance with Applicant's specification in ¶[0053] and NPL "Wettability Determines Adhesion_Lauren_pages 1-7_July 2019", where alkyl-based silane coupling agent added to thermosetting resin will produce improve wettability to metal powder particles as illustrated in Applicant's Fig. 5A.
In addition, Applicant fails to mention on pages 7-8 that page 509 of NPL "Silane", used as evidence in the last office action, indicates that other application for silane coupling agents are laminates for printed circuit board. So, one skill in the arts would logically conclude using silane coupling agents in thermosetting resins in a laminate MLCC external electrode structure based on page 509 and the bonding theory between polymers and metals from the same evidence of NPL “Silane” in Figs. 29.1 to 29.3, Table 29.2, and pages 503-506.
Furthermore, Applicant is completely silent on the primary motivation that is indicated by Seon and instead concentrates in traversing the secondary motivation provided by Takahara.
The argument that the Applicant presented on pages 8-9 directed in traversing the motivation presented by Takahara is moot. Though Takahara does not teach a water-repellent film formed on an external electrode or a resin external electrode layer, the occurrence of ion migration may occur on resin voids. Ion migration can be mitigated on resin voids by having the silane coupling agent vapors penetrating into the open penetrating pores occurring through resin voids, as indicated in ¶[0077]. A water-repellent film will be formed as a result of having the silane coupling agent vapors penetrating into the open penetrating pores. In other words, immersing the ceramic capacitor in the silane coupling solution to form the resultant water-repellent film. The added motivation of Takahara is to emphasized decreasing porosity/voids of resins in ceramic capacitors using silane coupling agent as indicated by Applicant's specification in ¶[0053], not to specifically indicate water repellent films formed on external electrodes or resin external electrode layers.
The Examiner disagrees with the arguments presented by the Applicant on pages 9-10. The reference of Seon, as evidenced by NPL "Silane", provides the required evidence of reasonable expectation of success that modifying Ahn's thermosetting base resin external electrode layer with Seon's thermosetting resin composition comprising an alkyl-based silane coupling agent will have an excellent adhesion between the thermosetting resin composition layer and metal layers, as motivated by Silane. Therefore, one skill in the arts would have the proper hindsight to make the judgment on obvious by considering only the knowledge gleaned from the prior arts of Seon and NPL "Silane", which was within the level of ordinary skill in the art at the time the claimed invention was made, to make the proper reconstruction of the claimed invention. Consequently, it would be reasonable to imbue one of ordinary skill in the art with knowledge of the invention with the prior art references of Seon and NPL "Silane". See MPEP § 2143 and MPEP § 2145.
Hence, Ahn modified by Seon (as evidence by NPL “Silane”) does establish a proper prima facie case of obviousness against claim 1, since it would be reasonable in the claim analysis to combine Ahn with Seon to arrive at the claimed structure without impermissible hindsight of Applicant’s disclosure.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 159 6 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000). (See MPEP § 2144 I).
Therefore, the Applicant's arguments to the 103 rejection of independent claim 1 is moot. The 103 rejection of claim 1 will not be withdrawn.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 5, 6, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2016/0027583 A1 and Ahn hereinafter), in view of Seon et al. (CN102653638A and Seon hereinafter), as evidenced by NPL "Adhesion Promoters-Silane Coupling Agents_Peter Pope_pages 503-517_July 2011" (NPL "Silane" hereinafter), as further motivated by Takahara et al. (US 2003/0016486 A1  and Takahara hereinafter).
Regarding claim 1, Ahn discloses a multilayer ceramic electronic component (item 100 of Figs. 1-2 and ¶[0023-0024] shows and indicates  multilayer ceramic electronic component 100) comprising:   a ceramic base body including a plurality of ceramic layers stacked on each other and a plurality of internal electrode layers stacked on each other (item 110 of Figs. 1-2 & items 111, 121, 122 and ¶[0025_ 0028_0030 & 0040] shows and indicates  ceramic base body 110 including a plurality of ceramic layers 111 {dielectric layers} stacked on each other and a plurality of first internal electrode layers 121 and a plurality of second internal electrode layers 122 stacked on each other), a first main surface and a second main surface that face each other in a stacking direction, a first side surface and a second side surface that face each other in a width direction perpendicular or substantially perpendicular to the stacking direction, and a first end surface and a second end surface that face each other in a length direction perpendicular or substantially perpendicular to the stacking direction and the width direction (items T, L W of Fig. 1 and ¶[0027] shows a first main surface T-1 and a second main surface T-2 that face each other in a stacking direction T, a first side surface W-1 and a second side surface W-2 that face each other in a width direction W perpendicular or substantially perpendicular to the stacking direction T, and a first end surface L-1 and a second end surface L-2 that face each other in a length direction L perpendicular or substantially perpendicular to the stacking direction T and the width direction W); and a pair of external electrodes that are electrically connected to the internal electrode layers (items 130a, 130b of Figs. 1-2 and ¶[0024_0030_0037 & 0039-0040] shows and indicates first external electrode 130a that is electrically connected to first internal electrode layers 121; second external electrode 130b that is electrically connected to second internal electrode layers 122), each external electrode being provided on one of the first and second end surfaces, the first and second main surfaces, and the first and second side surfaces (Figs. 1-2 and ¶[0024_0030_0037 & 0039-0040] shows first external electrode 130a is provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; second external electrode 130b is provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2); wherein each of the pair of external electrodes includes an underlying electrode layer electrically connected to the internal electrode layers (items 131a, 131b of Fig. 2 & item 131a of Fig. 3 and ¶[0037 & 0039-0041] shows and indicates first external electrode 130a includes underlying electrode layer 131a {first electrode layer} electrically connected to first internal electrode layers 121; second external electrode 130b includes underlying electrode layer 131b {second electrode layer} electrically connected to second internal electrode layers 122) and a resin external electrode layer stacked on the underlying electrode layer (item 132 of Figs. 2-4 and ¶[0037_0039_0045-0046 & 0048-0051] shows and indicates first external electrode 130a includes resin external electrode layer 132 stacked on underlying electrode layer 131a; second external electrode 130b includes resin external electrode layer 132 stacked on underlying electrode layer 131b); and the resin external electrode layer includes (item 32b of Fig. 4 and ¶[0049_0051 & 0053-0054] shows and indicates resin external electrode layer 132 includes a thermosetting base resin 32b that is epoxy).
Ahn discloses the claimed invention except a resin includes an alkyl-based silane coupling agent.
Seon discloses a resin includes an alkyl-based silane coupling agent (abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, as evidenced by NPL "Silane" in Figs. 29.1 to 29.3 and Table 29.2 and pages 503-506 {where thermosetting resin layer that is epoxy in Table 29.2 shows alkyl base silane coupling agent Chloroalkyl could be used for an epoxy polymer type; and where section 29.3.3 of page 506 indicates matching the reactivity of the silane coupling agent with the reactivity of the thermoset polymer assisting in the curing mechanism of the epoxy resin; and where an alkyl-based silane coupling agent in Fig. 29.1 shows the general structure silane coupling agents to be RxSi(OR’)y where x + y = 4 and R is an alkyl, aryl, or organofunctional group; and where Figs. 29.2-29.3 shows the bonding theory between inorganic materials such as metal to organic polymers}; therefore, the multilayer ceramic electronic component of Ahn will have the resin external electrode layer include an alkyl-based silane coupling agent by incorporating the thermosetting coating composition of Seon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin includes an alkyl-based silane coupling agent into the structure of Ahn. One would have been motivated in the multilayer ceramic electronic component of Ahn and have the resin include an alkyl-based silane coupling agent in order to provide excellent adhesion between the conducting metal of the underlying electrode layer and resin external electrode layer and between resin external electrode layer and the Ni plating layer, indicated by Seon in the abstract, and prevent unnecessary cracks caused by ion migration due to water/moisture in resin voids, as motivated by Takahara shown in Figs. 12-13 and indicated in the abstract and ¶[0072-0077], in the multilayer ceramic electronic component of Ahn.

Regarding claim 2, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin external electrode layer includes a thermosetting resin and a metal powder; and the alkyl-based silane coupling agent at least partially covers a surface of metal particles of the metal powder (Ahn: items 32a, 32b of Fig. 4 and ¶[0049-0054] shows and indicates where resin external electrode layer 132 includes thermosetting resin 32b and metal powder of metal particles 32a; and where the thermosetting resin 32b covers the surfaces of metal particles 32a of the metal powder shown in Fig. 4; Seon: abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, where it is understood that the alkyl-based silane coupling agent that is included in the thermosetting resin would cover the surface of metal particles of the metal powder of Ahn, as evidenced by NPL "Silane" in the illustration of interpenetrating network bonding theory in polymers shown in Figure 29.3).

Regarding claim 3, modified Ahn discloses a multilayer ceramic electronic component, wherein the thermosetting resin includes an epoxy resin (Ahn: Fig. 4 and ¶[0053-0054] indicates where thermosetting resin 32b is an epoxy resin; Seon: abstract and claim 1 from Espacenet Translation indicates a thermosetting resin includes an alkyl-based silane coupling agent, where the alkyl-based silane coupling agent is design to be used for epoxy resin, as evidenced by NPL "Silane" using Chlroalkyl in Table 29.3).

Regarding claim 5, modified Ahn discloses a multilayer ceramic electronic component, further comprising a plating layer stacked on the resin external electrode layer (Ahn: item 33a of Figs. 2-3 and ¶[0073] shows and indicates where plating layer 33a is stacked on resin external electrode 132).

Regarding claim 6, modified Ahn discloses a multilayer ceramic electronic component, wherein the plating layer includes a Ni plating (Ahn: item 33a of Figs. 2-3 and ¶[0073] shows and indicates where plating layer 33a is Ni).

Regarding claim 7, modified Ahn discloses a multilayer ceramic electronic component, wherein the metal powder includes at least one of Ag powder, Cu powder, and Ag-coated Cu powder (Ahn: Fig. 4 and ¶[0052] indicates where metal powder of metal particles 32a is comprised of Cu or Ag particles).

Regarding claim 8, modified Ahn discloses a multilayer ceramic electronic component, wherein the multilayer ceramic electronic component is a multilayer ceramic capacitor (Ahn: Figs. 1-2 and ¶[0022-0024] indicates where multilayer ceramic electronic component 100  is a multilayer ceramic capacitor).

Regarding claim 13, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes is provided on a portion of the underlying electrode layer that is provided on each of the first main surface, the second main surface, the first side surface, and the second side surface (Ahn: Figs. 2-4 and ¶[0024_0037_0039 & 0045-0046] shows first external electrode 130a is provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; second external electrode 130b is provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; therefore, first external electrode 130a includes resin external electrode layer 132 stacked on the underlying electrode layer 131a provided on the following surfaces: the first end surface L-1, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2; therefore, second external electrode 130b includes resin external electrode layer 132 stacked on the underlying electrode layer 131b provided on the following surfaces: the second end surface L-2, the first main surface T-1, the second main surface T-2, the first side surface W-1, and the second side surface W-2).

Regarding claim 14, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes has a thickness of about 10 μm or more and about 200 μm or less (Ahn: item b of Figs. 3-4 and Samle 15 of Table 1 indicates where resin electrode layer 132 of each of the pair of external electrodes 130a & 130b has a thickness of about 10 μm or more and about 200 μm or less {Sample 15 of Table 1 had the thickness b of 11.6 μm}).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Seon (evidenced by NPL "Silane" and motivated by Takahara), as detailed in the rejection of claim 1 above, and in further view of Otani (US 2017/0032896 A1 and Otani hereinafter).
Regarding claim 12, modified Ahn discloses a multilayer ceramic electronic component, wherein the resin electrode layer of each of the pair of external electrodes is provided on a portion of the underlying electrode layer that is provided on the end surface (Ahn: Figs. 2-4 and ¶[0037_0039 & 0045-0046] shows and indicates first external electrode 130a includes resin external electrode layer 132 stacked on underlying electrode layer 131a; second external electrode 130b includes resin external electrode layer 132 stacked on underlying electrode layer 131b). 
However, Ahn and Seon do not disclose a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface.
Otani discloses a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface (items 26a, 140a, 142, 144, 146 of Fig. 3 and ¶[0038-0039_0041 & 0046] indicates resin electrode layer 146 of external electrode 140a is only provided on a portion of underlying electrode layer 144 that is provided on end surface 26a {base electrode layer 142 may be provided only on end surface 26a, and metallic interlayer 144 may be provided only on the surface of the base electrode layer 142 on end surface 26a; therefore, conductive resin layer 146 may be is provided only on the surface of metallic interlayer 144 on the end surface 26a}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resin electrode layer of external electrode is only provided on a portion of the underlying electrode layer that is provided on the end surface into the structure of modified Ahn. One would have been motivated in the multilayer ceramic electronic component of modified Ahn and have the resin electrode layer of external electrode be only provided on a portion of the underlying electrode layer that is provided on the end surface in order to reduce the cost of the multilayer ceramic electronic component by reducing the amount of material used in resin electrode layer, in the multilayer ceramic electronic component of modified Ahn.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to a multilayer ceramic electronic component, wherein an amount of carbon of the alkyl-based silane coupling agent relative to an amount of the metal powder is about 0.02 wt % or more and about 0.40 wt % or less in the resin external electrode layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847